Opinion issued March 26, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00641-CV
                           ———————————
                      CHINA MIST GARETT, Appellant
                                        V.
                           QIANA MANNS, Appellee


                   On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-86053


                         MEMORANDUM OPINION

      Appellant, China Mist Garett, seeks to appeal a judgment signed on May 24,

2019 holding appellant in contempt for violation of a prior order. But a contempt

judgment is not reviewable on appeal. See Cline v. Cline, 557 S.W.3d 810, 812 (Tex.

App.—Houston [1st Dist.] 2018, no pet.) (“Decisions in contempt proceedings
cannot be reviewed on direct appeal because contempt orders are not appealable,

even when appealed along with a judgment that is appealable, as here.”). “A

contempt judgment is reviewable only via a petition for writ of habeas corpus (if the

contemnor is confined) or a petition for writ of mandamus (if no confinement is

involved).” Id.; see In re Office of Atty. Gen. of Tex., 215 S.W.3d 913, 915 (Tex.

App.—Fort Worth 2007, orig. proceeding) (explaining that contempt orders are not

appealable and must be attacked by petition for writ of habeas corpus or writ of

mandamus).

      On January 14, 2020, the Clerk of this Court notified appellant that this Court

might dismiss this appeal for want of jurisdiction unless appellant timely filed a

response demonstrating this Court’s jurisdiction over the appeal. See TEX. R. APP.

P. 42.3(a), 43.2(f). Appellant did not file a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                           2